Citation Nr: 0937298	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-28 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In April 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held at the RO.  In September 2007, the 
Board remanded the claim for additional development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The Veteran and his spouse, in written statements and 
testimony before the Board, contend that he contracted 
hepatitis C from unsterilized "inoculation guns" used to 
administer shots during his period of active duty.  
Additionally, his representative asserts that he may have 
been exposed to hepatitis C through one or more other in-
service events, including a series of viral infections and 
two separate incidents in which he respectively injured his 
hand and sustained multiple leg lacerations.

The Veteran's service medical records reflect that in October 
1969, he was treated for upper respiratory problems and 
diagnosed with pneumonia.  Subsequent service medical 
records, dated in April 1972, May 1972, and August 1974, show 
complaints of ear aches, coughing, sore throat, and other 
symptoms diagnosed as viral or respiratory infections.  In 
July 1972, the Veteran was treated for a right hand injury 
incurred in a fight.  X-rays revealed an old deformity of the 
fifth metacarpal, but were negative for any fractures or 
other trauma.  No residuals were reported.  In August 1973, 
the Veteran scraped his left tibia on the side of his 
motorcycle and suffered a two-centimeter laceration that 
"bled profusely."  Sutures were inserted to close the wound 
and removed one week later, with no apparent complications.  
Other service medical records, including the report of his 
November 1974 separation examination, are negative for any 
complaints or clinical findings pertaining to lacerations, 
infections, or sexually transmitted diseases.  Nor do those 
records reveal complications arising from any in-service 
inoculation or other risk factors associated with hepatitis 
C.  Parenthetically, the Board notes that such risk factors 
include intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine use, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.

Post-service medical records, including Social Security 
Administration (SSA) records and private treatment records 
obtained pursuant to the Board's September 2007 remand, show 
that the Veteran was formally diagnosed with hepatitis C in 
2003, although he now claims that his symptoms preceded that 
date.  In September 2003, he underwent a private medical 
examination in which he denied any prior blood transfusions 
or intravenous drug use, but acknowledged a history of 
intranasal cocaine use.  The record thereafter shows that the 
Veteran has received ongoing treatment for hepatitis and 
related problems, including skin rashes and liver failure.  
Additionally, he has been in receipt of SSA disability 
benefits since August 30, 2003, due to a psychiatric disorder 
and hepatitis.  

In November 2006, the Veteran was afforded a VA examination 
at which he reported a history of exposure to air gun 
vaccinations in service.  The Veteran also stated that he had 
previously consumed alcohol on a regular basis, but denied 
any illicit drug or needle use, tattoos, or body piercings, 
or any blood transfusions prior to 1992.  However, upon 
review of the Veteran's SSA medical records, the VA examiner 
noted that he had a history of cocaine use.  That examiner 
also noted that the Veteran, by his own admission, had been 
treated in service for gonorrhea, which was noted to be 
another risk factor for hepatitis C.  Additionally, the VA 
examiner observed that the Veteran had received in-service 
treatment for upper respiratory tract infections.  However, 
the examiner indicated that he "did not think" those 
episodes "were acute phases of hepatitis C virus 
infection," adding that "usually acute hepatitis C presence 
with acute onset of jaundice with fatigue and malaise is less 
likely to present as an upper respiratory tract infection."  
With respect to the Veteran's account of air gun 
vaccinations, the VA examiner stated that he was "not 
aware" that such inoculations constituted a risk factor for 
developing chronic hepatitis C.  However, the examiner added 
that "if air gun vaccination [was] a risk factor, then [he] 
could not resolve the issue without resort[ing] to mere 
speculation whether the Veteran acquired hepatitis C virus 
infection via air gun vaccination or sexual contact."  
Conversely, the examiner opined that, if an air gun 
vaccination was not a risk factor for hepatitis C, then it 
was more likely than not that the Veteran had acquired 
hepatitis C "sexually as he had been treated for a sexually 
transmitted disease in service."  In rendering that opinion, 
however, the VA examiner did not indicate that he had 
reviewed the Veteran's claims folder, including his service 
medical records, which, as noted above, are negative for any 
complaints or diagnoses of gonorrhea or other sexually 
transmitted diseases.

In August 2009, following certification of his appeal, the 
Veteran submitted additional evidence in support of his claim 
directly to the Board.  That evidence includes a June 2009 
statement from a private physician who indicated that he had 
treated the Veteran for the past two years for hepatitis C 
with liver cirrhosis.  The private physician noted that the 
Veteran had told him that he likely acquired hepatitis C 
through one of the following in-service events:  "exposure 
to blood via air gun injectors as well as the possibility of 
live blood based vaccines, and definitive dental procedures 
performed on base while in the service."  Noting that the 
Veteran had denied any history of illicit drug use, as well 
as any sexual promiscuity or other activities that might have 
put him at risk for contracting hepatitis C, the private 
physician opined that it was "plausible" that the Veteran 
had been exposed to the virus during "basic training when he 
was immunized with multi-dose vials via jet injectors, as 
were many other Veterans who have hepatitis C."  The private 
physician noted that, according to a Web site designed for 
Veterans with hepatitis C (www.hcvets.com), an estimated 62.7 
percent of Vietnam-era Veterans had that disease.  The 
private physician added that he "believe[d] this [was] 
probably more than just a coincidence."  As an addendum to 
the private physician's opinion, the Veteran submitted 
literature obtained from the aforementioned Web site 
indicating that unsterilized "jet injection immunization 
devices" are a source of hepatitis C infection.  

The private physician's statement and other evidence provided 
by the Veteran in August 2009 have not yet been considered by 
the RO.  Nor has the Veteran submitted a waiver of initial RO 
review with respect to that additional evidence. 38 C.F.R. 
§§ 19.37, 20.1304 (2008).  The Board cannot consider that 
additional evidence without first remanding the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration or obtaining the Veteran's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). Accordingly, to ensure that VA has met 
its duty to assist and to ensure full compliance with due 
process requirements, the Board finds that on remand the 
issues on appeal should be reviewed with consideration of all 
evidence received since the issuance of the June 2009 
supplemental statement of the case.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on a Veteran's claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

The Board recognizes that the November 2006 VA examiner and 
the June 2009 private treating physician have each rendered 
opinions suggesting a nexus between the Veteran's hepatitis C 
and events in service.  However, the Board observes that 
opinions, such as November 2006 VA examiner's statement that 
he was unable to render an opinion regarding any causal 
connection between the Veteran's hepatitis C and his reported 
in-service exposure to air gun vaccinations, have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, 
that examiner's opinion regarding the Veteran's acquisition 
of hepatitis C through in-service sexual contact appears to 
have been based entirely on the Veteran's own account of 
contracting a sexually transmitted disease in service.  That 
account is not corroborated by the service medical records 
and, may have been refuted by the Veteran himself in 
subsequent statements to his private treating physician, to 
whom he denied any history of sexual promiscuity.  

Additionally, the Board finds that the June 2009 private 
treating provider's statement regarding a "plausible" 
connection between the Veteran's hepatitis C and his reported 
exposure to air gun vaccinations is inherently speculative 
and based solely on history as reported by the Veteran.  As 
such, that opinion carries no more probative value than the 
facts alleged by the Veteran.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical opinions employing the phrase may or 
may not are speculative); Swann v. Brown, 5 Vet. App. 229 
(1993).  Nor does the information obtained from the Web site, 
www.hcvets.com, carry more than minimal probative value as it 
does not specifically address the Veteran's hepatitis C and 
its cause or provide a link between his current disability 
and any in service injury.  

Furthermore, the Board finds it significant that neither the 
November 2006 VA examiner nor the June 2009 private treating 
physician based his assessment upon a review of the Veteran's 
service medical records or other pertinent evidence from his 
claims folder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
To ensure a thorough examination and evaluation, the 
Veteran's hepatitis C must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2008).  

In light of the foregoing, it remains unclear to the Board 
whether the Veteran's currently diagnosed hepatitis C is 
related to his reported in-service exposure to unsterilized 
air gun vaccination devices, in-service sexual contact, or 
any other aspect of his military service.  Accordingly, the 
Board finds that an additional VA examination and etiological 
opinion is warranted to fairly decide the merits of his 
service connection claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA liver 
examination with the appropriate 
specialist for the purpose of 
ascertaining the approximate date of 
onset of his hepatitis C and the manner 
in which he likely contracted the 
disease.  The claims folder, including 
the private treating provider's opinion 
and related evidence received since the 
issuance of the June 2009 supplemental 
statement of the case, should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile it with all pertinent evidence 
of record, including the statements of 
the Veteran and his spouse with respect 
to contracting hepatitis C through 
unsterilized air gun vaccinations; his 
representative's statements regarding 
other in-service risk factors 
(lacerations and viral infections, as 
reported in the Veteran's service medical 
records); post-service medical records 
reflecting diagnoses of and treatment for 
hepatitis C and related disorders as well 
as a history of intranasal cocaine use; 
the November 2006 and June 2009 opinions, 
rendered by the VA examiner and private 
treating physician, suggesting a nexus 
between the Veteran's hepatitis C and his 
reported in-service exposure to air gun 
vaccinations and/or sexual contact; and 
the literature the Veteran has since 
submitted regarding the high proportion 
of Vietnam-era Veterans with hepatitis C 
and the link between that disease and 
unsterilized jet injection immunization 
devices.  The examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner 
did not comment on Veteran's report of 
in-service injury and instead relied on 
absence of evidence in service medical 
records to provide negative opinion).  
The VA examiner's opinion should 
specifically address the following 
questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed hepatitis C is related to 
in-service exposure to air gun 
vaccinations?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed hepatitis C is related to 
in-service treatment for skin 
lacerations or viral infections?

c)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed hepatitis C is related to 
alleged in-service treatment for 
sexually transmitted diseases, or 
any other aspect of his military 
service?

d)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran acquired hepatitis 
C through intranasal cocaine or 
other illicit drug use?   

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

